DETAILED ACTION

	Claims 1 – 2, 4 - 9 and 21 – 22, and 24 - 29, which are currently pending, are fully considered below.
	No claims are amended.
	No claims are canceled.
	No claims are added.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Cho does not teach “updating a node-edge graph with the document,” (remarks, page 3).
Examiner disagrees. Examiner notes that the instant specification does not explicitly disclose “update,” “updating,” or “updated” with respect to a node-edge graph. Additionally, the specification is silent with respect to those terms at all. Therefore, examiner gives this claim limitation the most broad interpretation. Encoders and tags are used to index a document. 
In paragraph [0059], Cho explains that encoding tags may be used in reference to edge updates in a graph database index. Therefore, applicant has failed to show how Cho does not teach the limitation whereby, “based on the one or more tags, updating a node-edge graph with the document, wherein the node-edge graph represents relationships between the plurality of documents.
Accordingly, this Office Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jorge Moraleda (U.S. Patent Publication 20090018990) in view of SungJu Cho (U.S. Patent Publication 20180121512).

With respect to claim 1 and 21, Moraleda teaches:
receiving a document of a plurality of documents, the document comprising a set of words (see paragraph [0049], where document are received, where the documents are comprised of textual words);

applying a second encoder to the set of words to generate a second vector, wherein the second vector is a syntactic vector (see paragraph [0063], where spatial encoding is used to generate synthetic text);
indexing the document using the first vector and the second vector into a searchable index (see paragraph [0049], where a document is received and indexed into a searchable index, also see paragraph [0062], where the results of the first and second encoder are combined).
Moraleda does not explicitly disclose applying a model to the set of words to generate one or more tags associated with the document; based on the one or more tags, updating a node-edge graph with the document, wherein the node-edge graph represents relationships between the plurality of documents; and enabling searching for one or more documents similar to a query document using the searchable index and the node-edge graph.
However, Cho teaches:
applying a model to the set of words to generate one or more tags associated with the document (see paragraph [0026], where tags are generated);
based on the one or more tags, updating a node-edge graph with the document, wherein the node-edge graph represents relationships between the plurality of documents (see paragraph [0059], where the graph database index is updated); and

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moraleda (1st reference) with the teaching of Cho (2nd reference) by modifying Moraleda such that the vectors generated by the encoder of Moraleda to assemble nodes and edges of a graph database by Cho for efficient search. The motivation for doing so would be to link relationships between data points to facilitate queries in an efficient manner, (Cho, Paragraphs [0005] and [0006]).

Claims 2, 5, 22, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jorge Moraleda (U.S. Patent Publication 20090018990) in view of SungJu Cho (U.S. Patent Publication 20180121512), further in view of Venkat Rangan (U.S. Patent Publication 20120296891).

With respect to claims 2 and 22, the combination of Moraleda and Cho does not explicitly disclose wherein the index comprises a first index for the first vector and second index for the second vector as claimed.
However, Rangan teaches:
Wherein the index comprises a first index for the first vector and second index for the second vector (see paragraph [0119], where more than one index may be created for a document with respect to vectors). 
st reference) and Cho (2nd reference)  with the teaching of Rangan (3rd reference) by modifying Moraleda such that the vectors generated by the encoder of Moraleda have the feature functionality of Rangan for efficient search. 
The motivation for doing so would be to improve the efficiency of search vectors, (Rangan, Paragraph [0018]).

With respect to claims 5 and 25, the combination of Moraleda and Cho does not explicitly disclose wherein the first encoder comprises a neural network encoder as claimed.
However, Rangan teaches:
Wherein the first encoder comprises a neural network encoder (see paragraph [0078], where a semantic model, or vector space model is used).


Claims 4, 6 – 9, 24, and 26 - 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jorge Moraleda (U.S. Patent Publication 20090018990) in view of SungJu Cho (U.S. Patent Publication 20180121512), further in view of in view of Yigal S. Dayan et al. (U.S. Patent Publication 20170025120).

With respect to claims 4 and 24, the combination of Moraleda and Cho does not explicitly disclose parsing the document to identify a trigger word, the trigger word indicating a subset of words; determining that the document does not contain the trigger word; and storing the document in an exception database as claimed.

parsing the document to identify a trigger word, the trigger word indicating a subset of words (see paragraph [0052], where trigger words can be identified using wildcards);
determining that the document does not contain the trigger word (see paragraph [0052], where trigger words can be identified using wildcards); 
and storing the document in an exception database (see paragraph [0066], where information is stored).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moraleda (1st reference) and Cho (2nd reference)  with the teaching of Dayan (3rd reference) by modifying Moraleda such that the vectors generated by the encoder of Moraleda have the parsing and tagging functionality of Rangan for efficient search. 
The motivation for doing so would be to improve the efficiency of search, (Dayan, Paragraph [0002]).

With respect to claims 6 and 26, the combination of Moraleda and Cho does not explicitly disclose wherein applying the second encoder comprises parsing the set of words and removing occurrences of a stop word from the set of words to generate a subset of words as claimed.
However, Dayan teaches:


With respect to claims 7 and 27, the combination of Moraleda and Cho does not explicitly disclose determining the number of times each of the subset of words appears in the subset of words; and determining a rarity of each of the subset of words as claimed.


However, Dayan teaches:
	determining the number of times each of the subset of words appears in the subset of words (see paragraph [0009], where the tagger parser determines the number of times each of the subset of words appears); and
determining a rarity of each of the subset of words (see paragraph [0009], where frequency of words is determined).

With respect to claims 8 and 28, the combination of Moraleda and Cho does not explicitly disclose wherein the rarity comprises a number of times a word appears in the document compared to a number of times the word appears in the plurality of documents as claimed.
However, Dayan teaches:


With respect to claims 9 and 29, the combination of Moraleda and Cho does not explicitly disclose wherein the one or more tags belong to a set of tags, the set of tags being generated by a mode! applied to the plurality of documents as claimed.
However, Dayan teaches:
wherein the one or more tags belong to a set of tags, the set of tags being generated by a mode! applied to the plurality of documents (see paragraph [0046], for a set of tags).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167